Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and/or FAX request with Mr. Harris Pitlick on January 10, 2022.
The application has been amended as follows: 
Claim 17 has been canceled.

Reasons for Allowance
The present claims are deemed allowable over the references of record for substantially the reasons set forth by Applicants, in so far as they apply to independent claims 1 and 6.  While the prior art disclose adding the functional material recited in the above claims, as noted by Applicants, either the prior art adds these functional materials to create amorphous Heusler alloys or they fail to teach the functional material penetrates between the lattices of the half Heusler alloy type crystal structure.  In either case, the prior art fails to teach or suggest the totality of the claimed limitations for the reasons set forth by Applicants.
Regarding independent claim 7, this claim is allowable for the reasons previously set forth.
Regarding independent claim 18, the Examiner notes that the prior art fails to teach or suggest adding Li, Be, Na or Mg as a functional element meeting the totality of the claimed limitations.  Regarding the addition of oxygen (which has a very low atomic number of 8), the Examiner notes that the issue is less clear, but the Examiner deems that the preponderance of evidence points to allowance.  Specifically, the Examiner notes that the already applied and cited pertinent prior art fails to explicitly teach forming half-Heusler alloys in the claimed structure, wherein the half-Heusler alloy further meets the requirement of having a ‘functional material including O’.  Furthermore, the NPL articles cited herewith both explicitly teach away from the use of oxidized Heusler alloys (noting that these are full Heusler alloys, but the same negative behavior on the magnetic properties would be expected for half-Heusler alloys, as well). Specifically, Qiu et al. states: 
    PNG
    media_image1.png
    326
    789
    media_image1.png
    Greyscale
, while Shinohara et al. states: 
    PNG
    media_image2.png
    277
    805
    media_image2.png
    Greyscale
.
As such, the Examiner deems that there is no specificity to teach or render obvious the structure of claim 18, wherein the functional material includes O, as the prior art teaches away from the inclusion of O in Heusler alloys, as it weakens the magnetic anisotropy and decreases the MR signals from such a device.
The other reference cited is not applicable as prior art as being commonly assigned and is cited for completeness of the record.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 10, 2022